Name: Council Regulation (EEC) No 1464/86 of 13 May 1986 fixing, for the 1986/87 marketing year, the activating price for aid, the guide price and the minimum price for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product
 Date Published: nan

 21.5.86 Official Journal of the European Communities No L 133/21 COUNCIL REGULATION (EEC) No 1464/86 of 13 May 1986 fixing, for the 1986/87 marketing year, the activating price for aid, the guide price and the minimum price for peas, field beans and sweet lupins Whereas Article 3 of Regulation (EEC) No 1431 /82 provides for the fixing of a minimum price which, allowing for market fluctuations and for the cost of transport of the products from producer to processor, enables producers to obtain a fair return ; Whereas under Articles 68 and 236 of the Act of Accession prices in Spain and Portugal have been set at levels differing from that of the common prices ; whereas pursuant to Articles 70 ( 1 ) and 238 ( 1 ) of the Act of Accession the Spanish and Portuguese prices should be aligned on the common prices each year at the beginning of the marketing year, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1986/87 marketing year the activating price for aid , as referred to in Article 2 of Regulation (EEC) No 1431 /82 , shall be : (a) for the Community of Ten :  50,96 ECU per 100 kilograms, for peas and field beans , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Por ­ tugal, and in particular Article 89 ( 1 ) and Article 234 (2) thereof, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regu ­ lation (EEC) No 1485/ 85 (2), and in particular Article 2 ( 1 ) and (5) and Article 3 (3 ) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas Article 2 (2) of Regulation (EEC) No 1431 /82 provides that a price activating the aid for peas , field beans and sweet lupins must be fixed for soya cake at a level which, while ensuring a fair income for producers , enables peas , field beans and sweet lupins to compete normally with soya cake for use in animal feed ; Whereas this activating price for aid for peas , field beans and sweet lupins must relate to a standard quality of soya cake which is representative of the average quality sold on the Community market ; Whereas Article 2 (3) of Regulation (EEC) No 1431 / 82 provides that the guide price for peas and field beans for human consumption must be fixed at a level which is fair to producers , taking account of the Community's supply requirements ; whereas this price must relate to a stan ­ dard quality ;  48,50 ECU per 100 kilograms, for sweet lupins ; (b) for Spain :  50,96 ECU per 100 kilograms, for peas ,  50,96 ECU per 100 kilograms, for field beans ,  44,96 ECU per 100 kilograms, for sweet lupins ; (c) for Portugal :  50,96 ECU per 100 kilograms, for peas and field beans ,  48,50 ECU per 100 kilograms, for sweet lupins . 2 . The price referred to in paragraph 1 shall relate to soya cake having :  a total crude protein content of 44 % ,  a moisture content of 11 % . Article 2 1 . For the 1986/ 87 marketing year, the guide price , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be : (a) 32,80 ECU per 100 kilograms for peas and field beans for the Community of Ten ; (b) for Spain, 32,80 ECU per 100 kilograms for peas and field beans ; (c) for Portugal , 32,80 ECU per 100 kilograms for peas and field beans . ( ») OJ No L 162 , 12 . 6 . 1982 , p. 28 . (2) OJ No L 151 , 10 . 6 . 1985, p. 7 . O OJ No C 85 , 14 . 4 . 1986, p. 22 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( s ) OJ No C 118 , 20 . 5 . 1986 , p. 1 . No L 133/22 Official Journal of the European Communities 21. 5. 86 2 . The price referred to in paragraph 1 shall relate to products in bulk, of sound and fair merchantable quality, with 3 % impurities and, for the product as such, 14 % moisture content. Article 3 1 . For the 1986/87 marketing year the minimum buying-in price shall be : (a) for the Community of Ten :  28,63 ECU per 100 kilograms for peas,  27,62 ECU per 100 kilograms for field beans ,  32,11 ECU per 100 kilograms for sweet lupins ; (b) for Spain :  28,63 ECU per 100 kilograms for peas ,  27,62 ECU per 100 kilograms for field beans,  29,90 ECU per 100 kilograms for sweet lupins ; (c) for Portugal :  28,63 ECU per 100 kilograms for peas,  27,62 ECU per 100 kilograms for field beans ,  32,11 ECU per 100 kilograms for sweet lupins . 2 . The price referred to in paragraph 1 shall relate to products in bulk, of sound and fair merchantable quality, with 3 % impurities and, for the product as such, 14 % moisture content. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN